 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                   NORTHERN DISTRICT OF CALIFORNIA
10

11    LOVELY NAKOOKA and ELVA REYES,               No. 3:17-cv-03955-JD
      individually and on behalf of all others
12    similarly situated,                          CLASS ACTION
13                     Plaintiffs,                 [PROPOSED] ORDER RE PRELIMINARY
                                                   APPROVAL
14            v.
15                                                 Re: Dkt. No. 36
      DOLLAR TREE STORES, INC., and DOES
      1-10, inclusive,
16
                       Defendants.
17

18

19

20
21

22

23

24

25

26
27

28
                                                                 [PROPOSED] ORDER GRANTING PRELIMINARY
                                                                   APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     U.S.D.C., N.D. Cal., No. 3:17-cv-03955-JD
     LEGAL_US_W # 95541847.5
 1             Plaintiffs Lovely Nakooka and Elva Reyes and defendant Dollar Tree Stores, Inc. (“Dollar

 2   Tree”), renew their joint motion for conditional certification of a settlement class in this action,

 3   preliminary approval of the parties’ proposed settlement, approval of the notice to be sent to the class

 4   about the settlement, and the setting of a date for the hearing on final approval of the settlement. The

 5   Court denied the original joint motion based on a number of concerns, including an unacceptably low

 6   recovery per class member, an unduly broad release, and a number of other significant problems. Dkt.

 7   No. 30. The denial was without prejudice, and the parties’ renewed motion fixes to a satisfactory degree

 8   the problems that doomed the original request. The request for preliminary approval is granted.

 9             IT IS ORDERED:

10             1.     The proposed class satisfies the requirements of a settlement class because, for purposes

11   of settlement only, the class is so numerous that joinder of all members is impracticable; there are

12   questions of law or fact common to the class; the claims or defenses of the representative parties are

13   typical of the claims or defenses of the class; and the representative parties will fairly and adequately

14   protect the interests of the class; and because the questions of law or fact common to class members

15   predominate over any questions affecting only individual members, and that a class action is superior to

16   other available methods for fairly and efficiently adjudicating the controversy.

17             2.     The parties’ Settlement Agreement (the “Settlement” or the “Agreement”), as revised and

18   presented to the Court, is granted preliminary approval as it meets the criteria for preliminary settlement

19   approval. The Settlement falls within the range of possible approval as fair, adequate and reasonable,

20   and appears to be the product of arm’s length and informed negotiations and to treat all Class Members

21   fairly.

22             3.     The parties’ proposed notice plan is constitutionally sound because individual notices

23   will be mailed to all Class Members whose identities are known to the parties, with a website to have

24   additional information. Such notice is the best notice practicable. The parties’ proposed Class Notice

25   (Settlement, Ex. C) is sufficient to inform Class Members of the pending Settlement, the impact on

26   them, and where to locate additional information regarding their rights under the Settlement, their rights

27   to object to or comment on the settlement, their right to receive a Settlement Share or elect not to

28   participate in the Settlement, and the processes for doing so, and the date and location of the final
                                                                          [PROPOSED] ORDER GRANTING PRELIMINARY
                                                                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                                               U.S.D.C., N.D. Cal., No. 3:17-cv-03955-JD
     LEGAL_US_W # 95541847.5
 1   approval hearing and is therefore approved.

 2           4.      The following persons are certified as Class Members solely for the purpose of entering a

 3   settlement in this matter:

 4           All non-exempt hourly store employees employed by Dollar Tree Stores, Inc., in
             California, during the period from July 13, 2013, to December 13, 2018, and excluding
 5           those individuals who already have resolved the claims asserted in this Action, whether
             by settlement or adjudication.
 6

 7           5.      Class Members will receive a Settlement Share unless they submit a valid and timely

 8   election not to participate in the Settlement.

 9           6.      Any Class Member who elects not to participate in the Settlement has until 75 days after

10   the mailing of the Class Notice to submit his or her election not to participate in the Settlement.

11           7.      Any Class Member who wishes to object to the Settlement has until 75 days after the

12   mailing of the Class Notice to mail to the Clerk of Court and counsel for the parties his or her written

13   objection (and, if he or she wishes to appear at the final approval hearing, to indicate in his or her written

14   objection an intention to appear). Late objections will be accepted only if the objector shows good cause

15   or good reason for the delay.

16           8.      Class Counsel are directed to file their motion for awards of the Class Representative

17   Payments and the Class Counsel Fees and Costs Payment by March 25, 2019.

18           9.      Any Class Member who wishes to object to the requests for the Class Representative

19   Payment or the Class Counsel Fees and Expenses Payment has until 75 days after the mailing of the

20   Class Notice to file with the Clerk of Court and serve on counsel for the parties his or her written

21   objection (and, if he or she wishes to appear at the final approval hearing, to indicate in his or her written

22   objection an intention to appear), pursuant to the procedures set forth in the Class Notice. Late

23   objections will be accepted only if the objector shows good cause or good reason for the delay.

24           10.     Rust Consulting, Inc. is appointed to act as the Settlement Administrator, pursuant to the

25   terms set forth in the Agreement.

26           11.     Plaintiffs Lovely Nakooka and Elva Reyes are appointed the Class Representatives.

27   Randall B. Aiman-Smith, Reed W.L. Marcy, Hallie Von Rock, Carey A. James, and Brent A. Robinson

28   of Aiman-Smith & Marcy are appointed Class Counsel.
                                                                         [PROPOSED] ORDER GRANTING PRELIMINARY
                                                       -2-                 APPROVAL OF CLASS ACTION SETTLEMENT
                                                                             U.S.D.C., N.D. Cal., No. 3:17-CV-03955-JD
     LEGAL_US_W # 95541847.5
 1           12.     The Class Notice will be disseminated according to the notice plan described in the

 2   Settlement Agreement and substantially in the form submitted by the parties. Proof of distribution of the

 3   Class Notice will be filed by the parties in conjunction with the motion for an order granting final

 4   approval of the Settlement.

 5           13.     Dollar Tree is directed to provide to the Settlement Administrator not later than 45 days

 6   after the date of this order the Class Members’ Data as specified by the Settlement Agreement.

 7           14.     The Settlement Administrator is directed to create a dedicated website to provide

 8   information about the Settlement and the process to object or submit elections not to participate, which

 9   shall include key filings regarding the Settlement (including the complete Settlement and Settlement

10   Exhibit D), and mail the approved Class Notice by first-class mail to the Class Members not later than

11   15 days after receipt of the Class Members’ Data.

12           15.     A final approval hearing will be held on July 18, 2019, at 10:00 a.m., to determine

13   whether the Settlement should be granted final approval as fair, reasonable, and adequate as to the Class

14   Members. The Court will hear all evidence and argument necessary to evaluate the Settlement, and will

15   consider plaintiffs and Class Counsel’s request, made by separate motion, for the Class Representative

16   Payments and the Class Counsel Fees and Expenses Payment. Class Members and their counsel may

17   support or oppose the Settlement and the motion for awards of the Class Representative Payments and

18   the Class Counsel Fees and Expenses Payment, if they so desire, as set forth in the Class Notice.

19           16.     The Court reserves the right to continue the date of the final approval hearing without

20   further notice to Class Members. The Court retains jurisdiction to consider all further applications

21   arising out of or in connection with the Settlement.

22           17.     Accordingly, the parties will follow the following schedule:

23
                          Date                                     Event
24                     02/04/2019      Dollar Tree to provide to Settlement Administrator with a
                                       spreadsheet containing Class Member contact information
25                                     (45 days after order granting preliminary approval)
26                     02/19/2019      Settlement Administrator to mail Class Notice to all Class
                                       Members (15 days after receiving Class Member
27                                     information from Dollar Tree)
28
                                                                        [PROPOSED] ORDER GRANTING PRELIMINARY
                                                       -3-                APPROVAL OF CLASS ACTION SETTLEMENT
                                                                            U.S.D.C., N.D. Cal., No. 3:17-CV-03955-JD
     LEGAL_US_W # 95541847.5
 1                        Date                                     Event
                       03/25/2019      Date by which Class Counsel will submit its motion for
 2                                     Class Representative Payments and Class Counsel Fees and
                                       Expenses Payment
 3
                       05/06/2019      Last day for Class Members to file with the Court objections
 4                                     regarding the Settlement or the Class Representative
                                       Payments and the Class Counsel Fees and Expenses
 5                                     Payment (75 days after Settlement Administrator mails
                                       Class Notice to all Class Members)
 6

 7                     05/06/2019      Last day for Class Members to submit a valid election not to
                                       participate in Settlement (75 days after Settlement
 8                                     Administrator mails Class Notice to all Class Members)

 9                     05/20/2019      Date by which Settlement Administrator will provide parties
                                       with a list of all Class Members who submitted timely and
10                                     valid elections not to participate in the Settlement (14 days
                                       after the deadline for submission of elections not to
11                                     participate in Settlement)

12                     07/18/2019      Final Approval and Fairness hearing (at 10:00 a.m.)

13           18.     The Court reserves the right to continue the date of the final approval hearing without
14   further notice to Class Members. The Court retains jurisdiction to consider all further applications
15   arising out of or in connection with the Settlement.
16           IT IS SO ORDERED.
17           Dated: December 19, 2018
18                                                                                James Donato
                                                                           United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                                        [PROPOSED] ORDER GRANTING PRELIMINARY
                                                       -4-                APPROVAL OF CLASS ACTION SETTLEMENT
                                                                            U.S.D.C., N.D. Cal., No. 3:17-CV-03955-JD
     LEGAL_US_W # 95541847.5
